Citation Nr: 0118021	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98-15 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1994, for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1954.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
the cause of the veteran's death, effective from November 18, 
1994.  

In April 2001, a hearing was held before the undersigned, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1988, from a self-
inflicted gunshot wound to the head.

2.  The appellant's original claim for service connection for 
the cause of the veteran's death was received on November 17, 
1988.

3.  A December 1988 rating decision denied service connection 
for the cause of the veteran's death.  The appellant appealed 
that rating decision to the Board, and a June 1994 decision 
also denied service connection for the cause of the veteran's 
death.  

4.  The RO received the appellant's claim to reopen service 
connection for the cause of the veteran's death on November 
18, 1994.  

5.  In connection with her claim to reopen, the appellant 
submitted the veteran's service medical records, evidence 
that he was awarded the Purple Heart in May 1996, and a 
letter from a private psychiatrist indicating that the 
veteran had post-traumatic stress disorder (PTSD), which led 
to the suicide that caused his death.  


CONCLUSION OF LAW

The appellant is entitled to an effective date of September 
1, 1988, for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.156(c), 3.400(c)(2), and 3.400(q)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist in the development of facts relating 
to the appellant's claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (when a law or regulation changes after a claim has 
been submitted, but before the administrative or judicial 
appeal process has been concluded, the law which is most 
favorable to the claimant must be applied).

For the reasons that follow, the Board finds that the recent 
changes in the law brought about by the enactment of the VCAA 
do not have any application or effect on the pending issue.  
Accordingly, the Board may issue a final decision on this 
matter since all notice and duty to assist requirements have 
been fully satisfied.  However, in reaching this conclusion, 
it must be stressed that no inference should be drawn that 
the Board is stating that there are no circumstances under 
which the VCAA would not be applicable to an earlier 
effective date claim; it is just not applicable to the claim 
presented in this particular case.  Cf. Holliday v. Gober, 14 
Vet. App. 280 (2001).

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The appellant was notified in an August 1998 Statement of the 
Case of the requirements needed for an earlier effective date 
to be granted.  This document informed her of the type of 
evidence needed to substantiate her claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussion in the February 1998 rating decision, in 
conjunction with the August 1998 Statement of the Case, 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The duty to obtain records only applies to records 
that are "relevant" to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(b)(1)); see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  There is, by law, 
no additional relevant evidence to be obtained with a claim 
for an earlier effective date involving a grant of service 
connection for the cause of the veteran's death when an 
effective date of the date of receipt of the claim has been 
assigned.  Also as discussed more fully below the Board is 
granting the appellant an earlier effective date in this 
case, retroactive to the date she filed her original claim, 
and no prejudice to her therefore results from the Board 
issuing this decision.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" (of which there is none) to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. 
§ 20.1102.  

B.  Factual Background

On November 17, 1988, the appellant submitted a claim for 
service connection for the cause of the veteran's death, 
alleging that his death was caused by the severe depression 
that he had suffered since his period of military service.  
In support of her claim she submitted a death certificate, 
which showed that the veteran died on September [redacted], 1988, due 
to a self-inflicted gunshot wound to the head.  The appellant 
also submitted a letter from Randall Firling, M.D., which 
indicated that the veteran had suffered from depression due 
to his military service in Korea.  Dr. Firling had treated 
the veteran for depression since January 1985.  The appellant 
also submitted several lay statements indicating that the 
veteran had suffered from depression.  The lay statements and 
the letter from Dr. Firling discussed that the veteran had 
been wounded in combat in Korea when he stepped on a land 
mine.  The RO denied service connection for the cause of the 
veteran's death finding that any injuries incurred by the 
veteran during service were not combat related.  The RO 
further stated that no evidence of depression was found 
during service and there was no evidence that his psychiatric 
disorder was related to service.  Therefore, service 
connection for the cause of the veteran's death was denied.  

The appellant submitted additional lay statements in support 
of her claim, and she also alleged that the RO was incorrect 
in stating that the veteran had incurred injuries while at a 
rifle range, since he had incurred injuries during combat 
when stepping on a land mine.  She also submitted an 
additional letter from Dr. Firling which stated that the 
veteran's military experience was not the sole cause of his 
suicide, but it was a contributing factor.  Dr. Firling 
discussed some of the military events that the veteran had 
related to him, and indicated that some individuals respond 
to stress by contracting shell shock, battle fatigue, or 
PTSD.  In June 1989, the RO issued a rating decision 
confirming the prior denial of service connection for the 
cause of the veteran's death.  The RO stated that review of 
the service medical records show that the veteran was 
accidentally shot in the leg at a rifle range.  Also the RO 
stated that the discharge papers failed to show that he was 
awarded a Purple Heart.  

The appellant appealed the RO's denials to the Board, 
continuing to allege that the veteran had incurred combat 
wounds during service and that he had PTSD as a result of his 
experiences.  In June 1990, the Board issued a decision 
denying service connection for the cause of the veteran's 
death.  In August 1990, the appellant requested 
reconsideration of the Board's decision.  In March 1991, her 
request for reconsideration was denied.  

On November 18, 1994, the appellant submitted a letter to the 
RO requesting that her claim for service connection for the 
cause of the veteran's death be reopened.  She submitted a 
copy of a request that she had made to the National Personnel 
Records Center requesting copies of the veteran's personnel 
and service medical records.  That request was dated in 
October 1994.  The RO also requested the veteran's service 
medical records, and those records were received in December 
1994.  In January 1995, the RO informed the appellant that 
her claim was not being reopened because the new evidence was 
duplicative of prior evidence.  The appellant filed a 
substantive appeal in February 1996, further alleging that 
the veteran had incurred wounds during combat in service, and 
that he had PTSD as a result of his military experiences.  In 
June 1996, the appellant submitted a letter from the 
Department of the Air Force, which indicated that the veteran 
was being awarded the Purple Heart.  The award of the Purple 
Heart was dated May 30, 1996, and was awarded for wounds 
received in action in February 1951.  In a June 1996 rating 
decision, the RO again concluded that new and material 
evidence had not been submitted.  The RO stated that the 
award of the Purple Heart to the veteran was based on 
selected materials provided by the appellant, and had the 
Department of the Air Force been aware of the fact that 
service medical records showed the veteran received a gunshot 
wound at a rifle range, it was doubtful that the Purple Heart 
would have been awarded.  The RO further stated that in any 
case the fact that the veteran had been awarded the Purple 
Heart did not indicate that he should have been diagnosed 
with PTSD prior to his death.  

The appellant continued to disagree with the RO's 
determinations.  In January 1998, she submitted a letter by 
Louis Iacueo, M.D.  This physician was a partner of 
Dr. Firling's, and he indicated that Dr. Firling was now 
deceased.  Dr. Iacueo reviewed the veteran's treatment notes 
as well as the previous letters from Dr. Firling.  Dr. Iacueo 
discussed the fact that the veteran had stepped on a land 
mine during service and received combat injuries.  Dr. Iacueo 
discussed the criteria for diagnosis of PTSD, and how those 
criteria applied to the veteran's case.  Dr. Iacueo concluded 
that the veteran had had PTSD as a result of his military 
service in the Korean war.  It was also stated that the 
veteran's psychiatric condition then resulted in his 
committing suicide.  

A February 1998 rating decision granted service connection 
for the cause of the veteran's death.  The RO listed the 
pertinent evidence as the report from Dr. Iacueo dated in 
January 1998 as well as the veteran's service medical and 
personnel records.  Service connection for the cause of the 
veteran's death was granted as of November 18, 1994, the date 
the appellant reopened her claim.  The appellant alleges that 
she is entitled to an effective date for service connection 
for the cause of the veteran's death as of her original claim 
in 1988.  She argues that nothing had changed in the 
meantime, but that the evidence upon which service connection 
was ultimately granted (the letter from Dr. Iacueo and the 
veteran's service medical records) was the same in 1988.  

In April 2001 the appellant had a hearing before the Board.  
She testified that VA had not assisted her in obtaining any 
information or evidence, but that she had to continuously 
work on obtaining all the evidence that was submitted in 
support of her claim.  She stated that Dr. Firling had died 
in 1989 or 1990, and that if the RO had told her in 
connection with her original claim that additional 
information was needed from Dr. Firling, she would have 
gotten another letter from him at that time.  However 
additional information concerning the veteran's PTSD was not 
obtained until she contacted Dr. Iacueo on her own.  

C.  Legal Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.

With a claim for death benefits based on a veteran's 
service-connected death after his separation from service, 
the effective date of an award is the first day of the month 
in which the veteran's death occurred if the claim is 
received within one year after the date of death; otherwise 
the effective date is the date of receipt of claim.  
38 C.F.R. § 3.400(c)(2).  When there is a final denial of a 
claim, and new and material evidence is received, the 
effective date of the award of compensation is date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  Where new and 
material evidence consists of service department records 
which had been lost or mislaid at the time of disposition of 
the original claim, VA policy indicates that benefits will be 
awarded based upon the date of receipt of the original claim.  
38 C.F.R. § 3.400(q)(2); see also Spencer v. Brown, 4 
Vet. App. 283, 293 (1993) ("where the claim is reopened on 
the basis of new and material evidence from service 
department reports, the VA has consistently treated it as a 
true 'reopening' of the original claim and a review of the 
former disposition in light of the service department reports 
which were considered to have been lost or mislaid, and the 
award of benefits is made retroactive to the date of the 
original claim") (emphasis in original); see also VA G.C. 
Digested Opinion, July 17, 1984 (stating that § 3.400(q)(2) 
reflects "a longstanding VA policy treating supplemental 
service department reports correcting prior erroneous reports 
as providing a basis for an award of benefits based on the 
veteran's original claim.")

The appellant's original claim for service connection for the 
cause of the veteran's death was previously and finally 
disallowed by the Board in June 1990.  Therefore, this claim 
can only be reopened upon the submission of new and material 
evidence.  In this case, the RO determined that the veteran's 
service medical records, which had not been of record at the 
time of the prior decisions, and the 1998 letter from 
Dr. Iacueo were new and material evidence.  The RO therefore 
reopened the appellant's claim and granted service connection 
for the cause of the veteran's death based upon the receipt 
of that evidence.  

In connection with the appellant's original claim there was 
evidence, as shown in letters from Dr. Firling, indicating 
the possibility that the veteran had PTSD.  One major area of 
contention between the RO and the appellant was whether the 
veteran had incurred any wounds during service in combat with 
the enemy.  At that time, the RO had before it a copy of the 
veteran's discharge examination, but did not have his service 
medical records.  Based on the discharge examination, the RO 
concluded that the veteran had not incurred any wounds in 
combat, but had incurred a gunshot wound while on a rifle 
range.  The additional service medical records obtained by 
the RO in 1994 showed that the veteran was hospitalized after 
incurring shell fragment wounds while on a rifle range.  
However also included with the veteran's records was a letter 
from the Department of the Army to the Department of the Air 
Force dated in 1953, referencing the veteran having been a 
"combat casualty" and being wounded in action in February 
1951.  

It is clear that the RO did not rely solely upon the newly 
received service medical records (since other evidence was 
submitted by the appellant), but the RO clearly considered 
the new service medical records as significantly probative 
when it decided to reopen, and eventually grant, the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran's service medical records, in 
conjunction with evidence indicating that he had PTSD, were 
sufficient to convince the RO to grant service connection for 
PTSD, entitling the appellant to an award for service 
connection for the cause of the veteran's death.  It is not 
for VA to now state that the award of the Purple Heart was 
not warranted.  The fact is that the veteran was awarded the 
Purple Heart, and any doubts as to the veteran's combat 
status during service must be resolved in the appellant's 
favor since there is evidence in the service medical records 
suggesting that he did participate in combat with the enemy.

The veteran's service medical records were unavailable or 
otherwise not of record at the time of the prior denials of 
the appellant's claim.  This is clearly a case in which VA 
regulations and policy unambiguously identify the date of the 
original claim as the appropriate effective date for the 
grant of service connection for the cause of the veteran's 
death.  

Under the circumstances of this case, since the claim was 
reopened and granted, at least partially, based on the 
receipt of the veteran's service medical records which were 
not of record at the time of the prior denials, the effective 
date for the grant of service connection for the cause of the 
veteran's death should be based upon the appellant's original 
claim.  Since she filed her claim within one year of the 
veteran's death, the effective date is the first day of the 
month in which the veteran died, which, in this case, means 
the proper effective date for the grant of service connection 
for the cause of the veteran's death is September 1, 1988.  
38 C.F.R. § 3.400(c)(2).


ORDER

Entitlement to an effective date of September 1, 1988, for 
the grant of service connection for the cause of the 
veteran's death is granted.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

